UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3006 John Hancock Bond Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: February 28, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 49.86% (Cost $74,247,271) Airlines 0.33% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A- 193 194,251 Pass Thru Ctf Ser 2000-2 Class A-1 7.707 04-02-21 BBB 274 283,375 Asset Management & Custody Banks 0.76% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (L)(S) 5.260 12-29-49 AA 1,130 1,106,850 Auto Parts & Equipment 0.28% ERAC USA Finance Co., Bond (S) 5.900 11-15-15 A- 410 415,978 Broadcasting & Cable TV 0.93% Clear Channel Communications, Inc., Note 5.500 09-15-14 BBB- 260 245,654 Comcast Cable Communications Holdings, Gtd Note 8.375 03-15-13 BBB+ 750 859,896 Comcast Corp., Gtd Note 5.900 03-15-16 BBB+ 255 255,949 Casinos & Gaming 0.47% Harrah's Operating Co., Inc., Gtd Sr Note 5.500 07-01-10 BBB- 525 522,962 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 175 172,477 Commodity Chemicals 0.34% RPM International, Inc., Sr Note 6.250 12-15-13 BBB 500 504,772 Construction Materials 0.18% Votorantim Overseas IV, Gtd Note (Cayman Islands) (S) 7.750 06-24-20 BBB- 240 264,000 Consumer Finance 2.32% Ford Motor Credit Co., Note 7.375 10-28-09 BBB- 705 651,223 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 BBB+ 500 502,667 Page 1 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) ING Capital Funding Trust III, Perpetual Bond (8.439% to 12-31-10 then variable) 12-29-49 A- UBS Preferred Funding Trust I, Perpetual Bond (8.622% to 10-01-10 then variable) 10-29-49 AA- Diversified Banks 0.25% Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 04-15-15 then variable) (Japan) (S) 12-15-49 Baa2 Diversified Commercial Services 0.36% Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (S) 02-13-13 A- Diversified Financial Services 0.70% Glencore Funding LLC, Gtd Note (S) 04-15-14 BBB- St. George Funding Co., Perpetual Bond (8.485% to 06-30-17 then variable) (Australia) (S) 12-31-49 Baa1 Electric Utilities 4.58% Arizona Public Service Co., Note 06-30-14 BBB- Beaver Valley Funding Corp., Sec Lease Obligation Bond 06-01-17 BB+ BVPS II Funding Corp., Collateralized Lease Bond 12-01-07 BB+ FPL Energy National Wind, Sr Sec Note (S) 03-10-24 BBB- HQI Transelect Chile S.A., Sr Note (Chile) 04-15-11 A- Kansas Gas & Electric Co., Bond 03-29-21 BB- Monterrey Power S.A. de C.V., Sr Sec Bond (Mexico) (S) 11-15-09 BBB Pepco Holdings, Inc., Note 08-15-12 BBB PPL Energy Supply LLC, Sr Note Ser A 11-01-11 BBB Progress Energy, Inc., Sr Note 03-01-06 BBB- Sr Note 01-15-16 BBB- System Energy Resources, Inc., Sec Bond (S) 01-15-14 BBB TransAlta Corp., Note (Canada) 12-15-13 BBB- Waterford 3 Funding Corp., Sec Lease Obligation Bond 01-02-17 BBB- Page 2 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Electronic Equipment Manufacturers 0.34% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 480 503,019 Gas Utilities 0.51% Energy Transfer Partners, Gtd Sr Note (G) 5.950 02-01-15 BBB- 420 421,701 Kinder Morgan Finance Co., Gtd Sr Note 6.400 01-05-36 BBB 310 319,767 Health Care Facilities 0.25% Manor Care, Inc., Gtd Note 6.250 05-01-13 BBB 365 368,949 Health Care Services 0.94% Caremark Rx, Inc., Sr Note 7.375 10-01-06 BBB- 1,000 1,011,585 WellPoint, Inc., Bond 5.250 01-15-16 BBB+ 365 360,002 Hotels, Resorts & Cruise Lines 0.69% Hyatt Equities LLC, Note (S) 6.875 06-15-07 BBB 1,000 1,012,741 Industrial Machinery 0.29% Kennametal, Inc., Sr Note 7.200 06-15-12 BBB 400 431,333 Insurance Brokers 0.31% Mantis Reef Ltd., Note (Australia) (S) 4.692 11-14-08 A- 460 449,630 Integrated Oil & Gas 0.29% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 375 431,250 Integrated Telecommunication Services 1.64% AT&T Corp., Gtd Sr Note 8.000 11-15-31 A 300 375,368 Bellsouth Corp., Bond 6.550 06-15-34 A 250 263,750 Deb 6.300 12-15-15 A 484 497,193 SBC Communications Capital Corp., Note Ser E 7.000 10-01-12 A 1,000 1,031,555 Verizon Global Funding Corp., Note 5.850 09-15-35 A 250 236,047 Investment Banking & Brokerage 1.32% Citicorp, Sub Note 7.250 10-15-11 A+ 1,000 1,091,555 Goldman Sachs Group, Inc. (The), Sr Note 5.350 01-15-16 A+ 380 375,991 Page 3 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Mizuho Finance, Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 440 473,000 Life & Health Insurance 0.40% Phoenix Cos., Inc. (The), Bond 6.675 02-16-08 BBB 295 296,777 Phoenix Life Insurance, Note (S) 7.150 12-15-34 BBB+ 270 287,535 Multi-Line Insurance 0.33% American International Group, Note (S) 5.050 10-01-15 AA 500 484,633 Multi-Media 0.53% News America Holdings, Deb 9.500 07-15-24 BBB- 600 782,693 Oil & Gas Exploration & Production 0.12% Premcor Refining Group, Inc., Sr Note 9.500 02-01-13 BBB- 160 178,135 Oil & Gas Refining & Marketing & Transportation 0.46% Enterprise Products Operating L.P., Gtd Sr Note Ser B 6.375 02-01-13 BB+ 655 681,412 Paper Products 0.14% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 210 210,363 Pharmaceuticals 0.69% Wyeth, Note 5.500 03-15-13 A 1,000 1,009,987 Property & Casualty Insurance 0.25% Markel Corp., Sr Note 7.350 08-15-34 BBB- 340 368,045 Real Estate Investment Trusts 0.73% Chelsea Property Group, Note 6.000 01-15-13 BBB+ 385 393,155 Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 210 209,968 HRPT Properties Trust, Sr Note 5.750 11-01-15 BBB 470 467,191 Real Estate Management & Development 0.74% Post Apartment Homes, Sr Note 5.125 10-12-11 BBB 585 575,295 Socgen Real Estate Co., LLC, Perpetual Bond Ser A (7.640% to 09-30-07 then variable) (S) 7.640 12-29-49 A 500 516,437 Page 4 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Regional Banks 1.25% Crestar Capital Trust I, Gtd Cap Security 12-15-26 A- Greater Bay Bancorp, Sr Note Ser D 04-15-10 BBB- HSBC Capital Funding L.P., Perpetual Note (9.547% to 06-30-10 then variable) (Channel Islands) (S) 12-29-49 A- Telecommunications Equipment 0.33% Corning, Inc., Note 06-15-15 BBB- Thrifts & Mortgage Finance 24.39% American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2005-4 Class 5A (P) 11-25-45 AAA Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-4 Class A5A 07-10-45 AAA Mtg Pass Thru Ctf Ser 2005-6 Class A4 09-10-47 AAA Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 03-20-36 AAA Bear Stearns Adjustable Rate Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-12 Class 22A1 (P) 02-25-36 AAA Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 02-25-36 AAA Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-T20 Class A4A (P) 10-12-42 AAA Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 05-25-20 AAA Citigroup/Deutsche Bank Commercial Mortgage Securities, Mtg Pass Thru Ctf Ser 2005-CD1 Class A4 07-15-44 AAA Mtg Pass Thru Ctf Ser 2005-CD1 Class C 07-15-44 AA Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 08-25-35 AAA Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A 12-25-35 AAA Citicorp Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 08-25-20 Aaa Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2004-24CB Class 1A1 11-25-34 AAA Mtg Pass Thru Ctf Ser 2005-6 Class 2A1 04-25-35 Aaa Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 08-25-32 AAA Countrywide Home Loans Servicing, L.P., Mtg Pass Thru Ctf Ser 2005-21 Class A1 10-25-35 Aaa CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-25 Class 2A1 10-25-18 AAA Mtg Pass Thru Ctf Ser 2005-5 Class 1A1 07-25-20 AAA First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 12-25-34 AA Global Signal Trust, Sub Bond Ser 2004-1A Class D (S) 01-15-34 BBB Sub Bond Ser 2004-2A Class D (S) 12-15-14 Baa2 Sub Bond Ser 2006-1 Class E (S) 02-15-36 Baa3 Page 5 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 1,400 1,414,283 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 5.667 04-19-36 AAA 645 643,740 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2005-GG5 Class A2 5.117 04-10-37 AAA 765 761,824 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.519 08-25-34 AA 465 458,505 Mtg Pass Thru Ctf Ser 2005-5F Class 6A1 5.000 05-25-20 AAA 427 416,768 Mtg Pass Thru Ctf Ser 2005-8F Class 6A1 4.500 10-25-20 AAA 458 443,095 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 5.436 01-25-36 AAA 1,050 1,039,763 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 314 309,824 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.431 05-25-35 AA 344 337,490 Mtg Pass Thru Ctf Ser 2006-AR3 Class 3A1A (M) 6.223 02-01-36 AAA 635 641,350 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2006-A1 Class 4A1 6.092 03-25-36 AAA 800 805,408 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 1,000 974,458 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,000 973,891 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 651 646,512 Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 710 728,536 Lehman Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-1 Class 6A1 5.000 11-25-20 AAA 596 582,935 Merrill Lynch Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CKI1 Class A6 5.245 11-12-37 AAA 530 530,657 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 5.205 11-14-42 AAA 520 519,367 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A 5.230 09-15-42 AAA 755 750,382 Prime Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 1A2 5.000 07-25-20 Aaa 936 916,066 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.369 05-25-35 AA 214 207,791 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 440 430,658 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 420 407,201 Residential Accredit Loans, Inc., Mortgage Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 6.020 12-25-35 AAA 636 639,556 Mortgage Pass Thru Ctf Ser 2006-QA1 Class A31 6.305 01-25-36 AAA 900 908,895 SBA CMBS Trust, Sub Bond Ser 2005-1A Class A (S) 5.369 11-15-35 Aaa 200 199,422 Sub Bond Ser 2005-1A Class B (S) 5.565 11-15-35 Aa2 200 199,743 Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 200 201,157 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 530 537,891 Washington Mutual, Inc., Mtg Ln Pass Thru Ctf Ser 2005-AR4 Class B1 4.678 04-25-35 AA 964 941,471 Wells Fargo Mortgage Backed Securites Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 440 431,916 Mtg Pass Thru Ctf Ser 2005-AR2 Class 3A1 (P) 4.947 03-25-35 Aaa 865 848,943 Page 6 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) Wireless Telecommunication Services 1.42% America Movil S.A. de C.V., Sr Note (Mexico) 5.750 01-15-15 BBB 500 501,096 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 420 409,186 New Cingular Wireless Services, Inc., Sr Note 8.750 03-01-31 A 500 663,529 Nextel Communications, Inc., Sr Note Ser F 5.950 03-15-14 A- 500 502,574 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 49.95% (Cost $74,281,181) Government U.S. 11.47% United States Treasury, Bond (L) 6.875 08-15-25 AAA 5,750 7,337,092 Bond (L) 5.375 02-15-31 AAA 1,100 1,224,480 Bond (L) 4.500 02-15-36 AAA 1,520 1,519,169 Bond (L) 4.500 02-15-16 AAA 765 762,131 Inflation Indexed Note (L) 3.500 01-15-11 AAA 1,945 2,088,849 Note (L) 5.750 08-15-10 AAA 1,030 1,076,631 Note (L) 4.500 11-15-15 AAA 585 580,795 Note (L) 4.250 11-15-13 AAA 2,295 2,240,583 Government U.S. Agency 38.48% Federal Home Loan Bank, Bond 5.000 08-15-08 AAA 1,000 996,551 Bond 4.250 03-24-08 AAA 790 779,275 Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 8.500 06-01-06 AAA 13 13,135 30 Yr Pass Thru Ctf 6.000 12-01-35 AAA 2,488 2,512,447 30 Yr Adj Rate Pass Thru Ctf 5.285 12-01-35 AAA 1,318 1,303,664 30 Yr Pass Thru Ctf 5.165 11-01-35 AAA 1,363 1,343,771 30 Yr Pass Thru Ctf 5.078 12-01-35 AAA 2,393 2,347,867 CMO REMIC 2489-PE 6.000 08-15-32 AAA 1,871 1,893,398 CMO REMIC 2640-WA 3.500 03-15-33 AAA 1,924 1,844,214 CMO REMIC 3033-JH 5.000 06-15-32 AAA 451 443,863 CMO REMIC 3046-BA 5.000 10-15-24 AAA 1,870 1,839,186 Med Term Note 4.875 10-04-10 AAA 2,000 1,985,964 Note 7.500 05-01-16 AAA 1,079 1,131,255 Note 5.300 11-17-10 AAA 1,000 995,857 Note 5.100 11-14-08 AAA 1,000 997,653 Note 4.900 11-03-08 AAA 3,290 3,267,223 Note 4.750 10-17-08 AAA 840 831,874 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-01-17 AAA 667 696,145 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,854 1,862,632 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 1,009 996,981 15 Yr Pass Thru Ctf 5.000 10-01-19 AAA 840 829,095 15 Yr Pass Thru Ctf 4.500 06-01-18 AAA 3,345 3,257,384 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 03-01-14 AAA 4 4,155 Page 7 John Hancock Investment Grade Bond Fund Securities owned by the Fund on February 28, 2006 (unaudited) 30 Yr Adj Rate Pass Thru Ctf (P) 5.850 06-01-14 AAA 15 14,684 30 Yr Adj Rate Pass Thru Ctf 5.500 01-01-33 AAA 3,606 3,579,924 30 Yr Adj Rate Pass Thru Ctf 5.000 08-01-35 AAA 1,339 1,300,813 30 Yr Adj Rate Pass Thru Ctf (P) 4.460 03-01-27 AAA 35 35,225 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 4,541 4,584,303 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 2,910 2,884,030 30 Yr Pass Thru Ctf 5.500 11-01-34 AAA 1,356 1,345,314 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 2,571 2,498,831 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 2,460 2,390,669 30 Yr Pass Thru Ctf 4.500 09-01-35 AAA 1,393 1,312,059 CMO REMIC 2003-49-JE (G) 3.000 04-25-33 AAA 922 825,995 CMO REMIC 2003-58-AD (G) 3.250 07-25-33 AAA 645 592,312 Note (L) 5.125 12-15-08 AAA 1,755 1,750,053 Note 5.000 11-14-08 AAA 755 752,668 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 376 396,056 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.19% (Cost $274,000) Joint Repurchase Agreement 0.19% Investment in a joint repurchase agreement transaction with Bank of America - Dated 2-28-06 due 3-1-06 (secured by U.S. Treasury Inflation Indexed Bonds 1.125% due 1-15-15 and 2.375% due 1-15-25, U.S. Treasury Inflation Indexed Note 3.875% due 4-15-29 and U.S. STRIPS due 11-15-21) 4.520 274 274,000 Total investments 100.00% Page 8 John Hancock Investment Grade Bond Fund Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of February 28, 2006. (M) This security having an aggregate value of $641,350, or 0.44% of the Fund's total investments, has been purchased as a forward commitmentthat is, the Fund has agreed on trade date to take delivery of and to make payment for this security on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on this until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $661,200 of Federal National Mortgage Assn. 30 Yr Pass Thru Ctf, 6.000%, 09-01-35, has been segregated to cover the forward commitment. (P) Represents rate in effect on February 28, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $10,763,697 or 7.34% of the Fund's total investments as of February 28, 2006. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was $148,802,452. Gross unrealized appreciation and depreciation of investments aggregated $335,876 and $2,454,109, respectively, resulting in net unrealized depreciation of $2,118,233. Footnotes to Schedule of Investments - Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 3.98% (Cost $16,281,307) Thrifts & Mortgage Finance 3.98% Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-J1 Class 3A1 6.500 08-25-32 AAA 2,143 2,177,575 Countrywide Home Loans Servicing, L.P., Mtg Pass Thru Ctf Ser 2005-21 Class A1 5.500 10-25-35 Aaa 7,943 7,810,098 JP Morgan Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-S1 Class 1A4 6.000 12-25-35 AAA 1,274 1,274,347 Morgan Stanley Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2006-3AR Class 3A1 (P) 6.119 03-25-36 AAA 2,375 2,394,204 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2006-QA1 Class A31 6.305 01-25-36 AAA 2,430 2,454,015 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 95.04% (Cost $387,309,757) Government U.S. 14.94% United States Treasury, Bond (L) 9.125 05-15-18 AAA 7,000 9,867,536 Bond (L) 9.000 11-15-18 AAA 5,000 7,046,485 Bond (L) 6.875 08-15-25 AAA 13,880 17,711,102 Bond (L) 4.500 02-15-36 AAA 4,165 4,162,722 Inflation Indexed Note (L) 3.500 01-15-11 AAA 5,654 6,072,235 Note (L) 4.500 11-15-15 AAA 11,800 11,715,182 Note (L) 4.250 11-15-13 AAA 4,075 3,978,378 Government U.S. Agency 80.10% Federal Home Loan Bank, Bond 5.000 08-15-08 AAA 6,000 5,979,306 Federal Home Loan Mortgage Corp., Adj Rate Mtg (P) 5.448 01-01-36 AAA 10,000 9,964,063 Adj Rate Mtg (P) 5.358 12-01-35 AAA 9,988 9,922,481 Adj Rate Mtg (P) 5.283 01-01-36 AAA 9,863 9,822,713 Adj Rate Mtg (P) 5.165 11-01-35 AAA 3,719 3,666,120 Adj Rate Mtg (P) 5.078 12-01-35 AAA 6,521 6,398,741 15 Yr Pass Thru Ctf 7.500 11-01-12 AAA 640 671,646 15 Yr Pass Thru Ctf 7.500 05-01-16 AAA 3,198 3,351,899 15 Yr Pass Thru Ctf 5.500 10-01-19 AAA 1,484 1,490,409 30 Yr Pass Thru Ctf 9.500 08-01-16 AAA 716 786,389 30 Yr Pass Thru Ctf 6.000 12-01-35 AAA 814 822,347 CMO REMIC 1601-PL 6.000 10-15-08 AAA 1,017 1,021,822 Page 1 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2006 (unaudited) CMO REMIC 1617-PM 6.500 11-15-23 Aaa 10,000 10,312,742 CMO REMIC 2489-PE 6.000 08-15-32 AAA 5,000 5,059,451 CMO REMIC 2941-BY 5.000 12-15-34 AAA 7,000 6,766,944 Note 5.300 11-17-10 AAA 5,000 4,979,285 Note 5.100 11-14-08 AAA 5,000 4,988,265 Note 4.900 11-03-08 AAA 9,370 9,305,131 Note 4.875 10-04-10 AAA 5,000 4,964,910 Note 4.750 10-17-08 AAA 5,000 4,951,630 Federal National Mortgage Assn., Adj Rate Mtg (P) 5.835 12-01-35 AAA 9,883 9,924,710 Adj Rate Mtg (P) 5.539 01-01-36 AAA 9,003 8,967,090 Adj Rate Mtg (P) 5.413 11-01-35 AAA 8,050 8,039,115 Adj Rate Mtg (P) 5.323 01-01-36 AAA 13,471 13,290,959 Adj Rate Mtg (P) 5.296 12-01-35 AAA 2,888 2,860,508 15 Yr Pass Thru Ctf 9.000 02-01-10 AAA 59 59,613 15 Yr Pass Thru Ctf 7.500 01-01-15 AAA 473 496,022 15 Yr Pass Thru Ctf 7.500 04-01-17 AAA 1,986 2,074,442 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 9,123 9,168,388 15 Yr Pass Thru Ctf 5.000 09-01-19 AAA 8,187 8,086,330 15 Yr Pass Thru Ctf 5.000 11-01-20 AAA 2,461 2,429,363 15 Yr Pass Thru Ctf 4.500 04-01-20 AAA 3,964 3,853,807 30 Yr Pass Thru Ctf 5.500 09-01-35 AAA 13,937 13,813,212 30 Yr Pass Thru Ctf 8.500 09-01-24 AAA 28 31,275 30 Yr Pass Thru Ctf 8.500 10-01-24 AAA 352 380,261 30 Yr Pass Thru Ctf 6.000 01-01-34 AAA 2,203 2,224,703 30 Yr Pass Thru Ctf 6.000 11-01-34 AAA 3,494 3,527,890 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 5,327 5,377,672 30 Yr Pass Thru Ctf 6.000 09-01-35 AAA 3,782 3,818,513 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 2,304 2,326,047 30 Yr Pass Thru Ctf 6.000 02-01-36 AAA 8,000 8,075,982 30 Yr Pass Thru Ctf (M) 6.000 03-01-36 AAA 7,000 7,063,434 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 6,488 6,430,626 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 8,500 8,424,012 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 23,114 22,461,399 CMO REMIC 1993-225-TK 6.500 12-25-23 AAA 5,032 5,303,306 CMO REMIC 1994-75-K 7.000 04-25-24 AAA 3,100 3,227,565 CMO REMIC 2003-33-AC 4.250 03-25-33 AAA 3,264 3,136,050 CMO REMIC 2003-49-JE 3.000 04-25-33 AAA 3,688 3,303,979 Note (L) 5.125 12-15-08 AAA 5,000 4,985,905 Note 5.000 11-14-08 AAA 5,000 4,984,555 Note (L) 5.000 04-19-10 AAA 5,000 4,999,480 Note (L) 4.750 08-25-08 AAA 2,620 2,603,766 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 04-15-13 AAA 2,006 2,114,104 30 Yr Pass Thru Ctf 11.000 01-15-14 AAA 112 122,291 30 Yr Pass Thru Ctf 11.000 12-15-15 AAA 520 565,663 30 Yr Pass Thru Ctf 7.000 05-15-29 AAA 1,609 1,681,937 Small Business Administration, Pass Thru Ctf Ser 05-20F 4.570 06-01-25 AAA 4,912 4,702,977 Pass Thru Ctf Ser 05-20G 4.750 07-01-25 AAA 4,909 4,754,889 Pass Thru Ctf Ser 05-20I 4.760 09-01-25 AAA 5,000 4,845,589 Pass Thru Ctf Ser 05-20J 5.090 10-01-25 AAA 5,000 4,948,032 Pass Thru Ctf Ser 05-20K 5.360 11-01-25 AAA 5,000 5,027,031 Pass Thru Ctf Ser 02-20K 5.080 11-01-22 AAA 4,950 4,921,383 Page 2 John Hancock Government Income Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.98% (Cost $3,976,000) Joint Repurchase Agreement 0.98% Investment in a joint repurchase agreement transaction with Bank of America - Dated 2-28-06 due 3-01-06 (secured by U.S. Treasury Inflation Indexed Bonds 1.125% due 1-15-15 and 2.375% due 1-15-25, U.S. Treasury Inflation Indexed Note 3.875% due 4-15-29 and U.S. STRIPS due 11-15-21) 4.520 3,976 3,976,000 Total investments 100.00% Page 3 John Hancock Government Income Fund Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (L) All or a portion of this security is on loan as of February 28, 2006. (M) This security having an aggregate value of $7,063,434, or 1.74% of the Fund's total investments, has been purchased as a forward commitmentthat is, the Fund has agreed on trade date to take delivery of and to make payment for these securities on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of these securities are fixed at trade date, although the Fund does not earn any interest on these until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $8,075,982 of Federal National Mortgage Assn., 6.000%, 02-01-36 has been segregated to cover the forward commitment. (P) Represents rate in effect on February 28, 2006. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was Gross unrealized appreciation and depreciation of investments aggregated $2,290,166 and $4,557,182, respectively, resulting in net unrealized depreciation of $2,267,016. Footnotes to Schedule of Investments - Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Bonds 68.74% (Cost $672,798,764) Advertising 1.47% Lamar Media Corp., Gtd Sr Sub Note 6.625 08-15-15 B 250 252,812 Vertis, Inc., Gtd Sr Note Ser B 10.875 06-15-09 CCC 5,000 4,912,500 Sub Note (S) 13.500 12-07-09 Caa2 9,250 7,585,000 Aerospace & Defense 1.05% AAR Corp., Note 6.875 12-15-07 BB- 9,000 9,090,000 Agricultural Products 0.27% Iowa Select Farms LP/ISF Finance, Inc., Jr Sec Sub Note, Payment-In-Kind (G)(S) 6.500 12-01-12 Ca 2,970 2,376,706 Airlines 14.01% Alaska Airlines, Inc., Equip Trust (G) 10.150 02-01-11 B 1,260 1,204,210 Equip Trust Ctf Ser A 9.500 04-12-10 B+ 7,291 6,784,087 Equip Trust Ctf Ser D 9.500 04-12-12 B+ 4,634 4,202,404 American Airlines, Inc., Equip Trust Ser F 10.800 03-15-07 CCC+ 1,354 1,350,615 Equip Trust Ser G 10.800 03-15-07 CCC+ 1,354 1,350,615 Pass Thru Ctf Ser 1988-A4 10.210 01-01-10 CCC+ 3,648 3,320,159 Pass Thru Ctf Ser 1991-B2 (S) 10.320 07-30-14 CCC 5,081 3,937,775 Pass Thru Ctf Ser 1992-A1 8.080 09-11-11 CCC+ 2,389 2,118,216 Pass Thru Ctf Ser 1994-A5 10.190 05-26-16 CCC+ 4,211 3,303,319 AMR Corp., Conv Sr Note (S) 4.250 09-23-23 CCC 6,900 10,919,250 Conv Sr Note 4.250 09-23-23 CCC 11,500 18,198,750 Deb (L) 9.000 08-01-12 CCC 24,500 23,275,000 Note Ser D 8.900 02-26-07 Caa2 1,000 977,500 ATA Holdings Corp., Gtd Sr Note, Step Coupon (13.125%, 06-15-06) (G)(H)(O) Zero 06-15-10 D 16,943 677,720 Gtd Sr Note, Step Coupon (14.00%, 08-01-06) (G)(H)(O) Zero 02-01-09 D 15,847 633,880 KLM Royal Dutch Airlines NV, Sr Sub Deb (Switzerland) (D)(G) 2.125 12-29-49 B- 1,680 653,223 Northwest Airlines, Inc., Conv Sr Note (H) 7.625 11-15-23 D 18,000 6,210,000 Gtd Note (H) 8.700 03-15-07 D 7,900 2,844,000 Gtd Sec Pass Thru Ctf Ser 1996-1 7.670 07-02-16 CCC- 18,892 18,433,449 Page 1 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Gtd Sr Note (H) 9.875 03-15-07 D 15,000 5,437,500 NWA Trust, Note Ser C 11.300 12-21-12 CCC+ 7,779 5,795,684 Aluminum 0.08% Golden Northwest Aluminum, Inc., Sec Sub Note (B)(G) 10.000 03-31-11 Caa1 431 431,666 Novelis, Inc., Sr Note (Canada) (S) 7.750 02-15-15 B 250 242,500 Apparel, Accessories & Luxury Goods 0.10% Oxford Industries, Inc., Sr Note 8.875 06-01-11 B 300 309,000 Tropical Sportswear International Corp., Gtd Sr Sub Note Ser A (B)(G)(H) Zero 06-15-08 D 5,450 536,825 Broadcasting & Cable TV 9.61% Allbritton Communications Co., Sr Sub Note Ser B 7.750 12-15-12 B- 350 352,187 Canadian Satellite Radio Holdings, Inc., Sr Note (Canada) (G)(S) 12.750 02-15-14 CCC 13,000 13,260,000 CCO Holdings, LLC/CCO Holdings Capital Corp., Sr Note 8.750 11-15-13 CCC- 10,000 9,750,000 Charter Communications Holdings, LLC/Charter Communications Holdings Capital Corp., Sr Note (L) 10.750 10-01-09 CCC- 17,700 13,629,000 Charter Communications Holdings I, LLC, Gtd Sr Sec Note (S) 11.000 10-01-15 CCC- 344 289,390 Charter Communications Holdings II, LLC/Charter Communications II Capital Corp., Sr Note 10.250 09-15-10 CCC- 5,000 4,987,500 CSC Holdings, Inc., Sr Sub Deb 10.500 05-15-16 B+ 11,470 12,158,200 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc., Gtd Sr Note 8.375 03-15-13 BB- 156 167,310 Innova S. de R.L. de C.V., Note (Mexico) 9.375 09-19-13 BB- 4,315 4,789,650 Pegasus Communications Corp., Sr Note Ser B (G)(H) Zero 08-01-07 D 13,525 1,369,406 Pegasus Satellite Communications, Inc., Sr Disc Note (G)(H) Zero 03-01-07 D 9,200 11,500 Sr Note (G)(H) Zero 08-01-06 D 6,500 658,125 Sr Note (G)(H)(L)(S) Zero 01-15-10 D 10,250 1,037,812 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 B 400 408,500 XM Satellite Radio, Inc., Sr Sec Disc Note 14.000 12-31-09 CCC+ 10,152 10,888,273 Sr Sec Note 12.000 06-15-10 CCC+ 4,953 5,534,977 XM Satellite Radio Holdings, Inc., Conv Sr Note 1.750 12-01-09 CCC- 5,000 4,150,000 Page 2 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Casinos & Gaming 8.93% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 170 175,100 Eldorado Casino Shreveport, Bond (B)(G) 10.000 08-01-12 Caa1 6,295 5,230,318 Isle of Capris Casinos, Inc., Gtd Sr Sub Note 9.000 03-15-12 B 200 212,500 Jacobs Entertainment, Inc., Gtd Sr Sec Note 11.875 02-01-09 B 4,750 5,011,250 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 7,000 6,912,500 Majestic Holdco, LLC, Gtd Sr Sec Note, Step Coupon (12.50%, 10-15-08) (O)(S) Zero 10-15-11 B- 10,000 7,000,000 Majestic Star Casino, LLC, Gtd Sr Sec Note (S) 9.500 10-15-10 BB- 3,750 4,012,500 Majestic Star Casino, LLC/Majestic Star Casino Capital II, LLC, Sr Sec Note (S) 9.750 01-15-11 B- 2,500 2,568,750 Mandalay Resort Group, Sr Sub Note 9.375 02-15-10 B+ 50 54,875 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B+ 250 262,812 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 350 374,938 Penn National Gaming, Inc., Sr Sub Note 6.750 03-01-15 B+ 100 100,500 Riviera Holdings Corp., Gtd Sr Note 11.000 06-15-10 B 7,000 7,525,000 Silver Slipper Casino, Note (B)(G) 13.000 12-17-09 Caa1 4,372 4,219,831 Trump Entertainment Resorts, Inc., Gtd Sec Note 8.500 06-01-15 B- 25,740 25,676,543 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B+ 300 312,000 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-12 B+ 7,452 7,889,805 Commodity Chemicals 0.87% Applied Extrusion Technologies, Inc., Sr Note (B)(G)(L)(S) 12.000 03-15-12 CCC+ 536 536,364 Braskem SA, Note (Brazil) (S) 11.750 01-22-14 BB 5,600 7,000,000 Construction & Engineering 0.93% Odebrecht Overseas Ltd., Gtd Note (Bahamas) (G)(S) 11.500 02-25-09 B+ 7,000 8,050,000 Construction & Farm Machinery & Heavy Trucks 0.05% Manitowoc Co. (The), Inc., Gtd Sr Note 7.125 11-01-13 B+ 400 411,000 Page 3 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Diversified Chemicals 0.03% Nova Chemicals Corp., Sr Note (Canada) 7.000 05-15-06 BB+ 300 300,750 Diversified Commercial Services 0.76% MSX International, Inc., Gtd Sr Sub Note 11.375 01-15-08 CCC 3,500 2,310,000 Muzak, LLC/Muzak Finance Corp., Gtd Sr Sub Note 9.875 03-15-09 CCC- 7,346 4,297,410 Diversified Metals & Mining 4.86% Doe Run Resources Corp., Gtd Note Ser AI, Payment-In-Kind (G) 11.750 11-01-08 CCC+ 11,364 9,773,412 Freeport-McMoRan Copper & Gold, Inc., Conv Sr Note 7.000 02-11-11 B+ 9,500 16,280,625 Sr Note 10.125 02-01-10 B+ 15,000 16,162,500 Electric Utilities 3.10% Empresa Electrica Guacolda SA, Sr Sec Note (S) 8.625 04-30-13 BBB- 324 359,990 Empresa Nacional de Electricidad SA, Note (Chile) 7.875 02-01-27 BBB- 500 554,272 Orion Power Holdings, Inc., Sr Note 12.000 05-01-10 B 8,435 9,658,075 Reliant Resources, Inc., Sr Sec Note 9.500 07-15-13 B+ 16,000 16,320,000 Electronic Manufacturing Services 1.99% UCAR Finance, Inc., Gtd Sr Note 10.250 02-15-12 B- 16,215 17,268,975 Employment Services 0.35% COMFORCE Operating, Inc., Sr Note Ser B (G) 12.000 12-01-07 Ca 3,000 3,011,250 Environmental Services 0.50% Allied Waste Industries, Inc., Conv Sr Sub Deb 4.250 04-15-34 B+ 4,500 3,965,625 Allied Waste North America, Inc., Gtd Sr Note Ser B 9.250 09-01-12 BB- 93 100,905 Casella Waste Systems, Inc., Sr Sub Note 9.750 02-01-13 B 300 320,250 Food Distributors 0.59% Mastellone Hermanos SA, Gtd Sr Note Ser A-2 (Argentina) (G) 8.000 06-30-12 B 6,231 5,140,575 Food Retail 0.04% Del Monte Corp., Sr Sub Note 8.625 12-15-12 B 237 252,405 Dole Food Co., Inc., Sr Note 8.875 03-15-11 B+ 107 107,936 Page 4 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Foreign Government 0.76% Brazil, Federative Republic of, Bond (Brazil) 11.250 07-26-07 BB 4,900 5,279,750 Columbia, Republic of, Gtd Note (Colombia) 9.750 04-09-11 BB+ 0 0 Mexican States, United, Note (Mexico) 8.375 01-14-11 BBB 150 169,350 Panama, Republic of, Bond (Panama) (L) 7.250 03-15-15 BB 400 430,000 Philippines, Republic of, Bond (Philippines) 9.375 01-18-17 BB- 300 349,125 Venezuela, Republic of, Bond (Venezuela) 8.500 10-08-14 BB- 300 340,800 Home Furnishings 0.00% 0 Imperial Home Decor Group, Inc., Gtd Sr Sub Note Ser B (B)(G)(H) Zero 03-15-08 D 4,875 0 Hotels, Resorts & Cruise Lines 0.08% Gaylord Entertainment Co., Sr Note 8.000 11-15-13 B- 400 418,500 Starwood Hotels and Resorts Worldwide, Inc., Gtd Sr Note 7.875 05-01-12 BB+ 300 329,250 Housewares & Specialties 0.27% Vitro SA de CV, Note (Mexico) (S) 12.750 11-01-13 CCC+ 2,500 2,362,500 Insurance Brokers 0.01% SIG Capital Trust I, Gtd Trust Preferred Security (B)(H) Zero 08-15-27 D 5,000 50,000 Leisure Facilities 1.29% AMC Entertainment, Inc., Sr Sub Note (L) 9.500 02-01-11 CCC+ 9,699 9,177,679 Sr Sub Note (L) 8.000 03-01-14 CCC+ 2,000 1,742,500 Cinemark USA, Inc., Sr Sub Note 9.000 02-01-13 B- 300 317,250 Metal & Glass Containers 0.65% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 4,900 5,194,000 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 300 312,750 Gtd Sr Sec Note 8.875 02-15-09 BB- 140 145,775 Oil & Gas Exploration & Production 0.78% McMoRan Exploration Co., Conv Sr Note (G)(S) 6.000 07-02-08 B- 4,500 6,075,000 Conv Sr Note (G) 6.000 07-02-08 B- 500 675,000 Page 5 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Packaged Foods & Meats 0.25% Agrilink Foods, Inc., Gtd Sr Sub Note 11.875 11-01-08 B- 2,093 2,134,860 Paper Products 1.78% Advance Agro Capital BV, Gtd Sr Note (Thailand) 13.000 11-15-07 B- 7,000 7,490,000 APP Finance (II) Mauritius Ltd., Gtd Bond (Mauritius) (G)(H) Zero 12-29-49 D 7,500 150,000 Indah Kiat Finance Mauritius Ltd., Gtd Sr Note (Mauritius) (G)(H) Zero 07-01-07 D 6,000 3,000,000 Indah Kiat International Finance Co., Gtd Sec Note Ser C (Netherlands) (G)(H) Zero 06-15-06 D 3,500 2,100,000 Longview Fibre Co., Sr Sub Note 10.000 01-15-09 B+ 125 131,250 MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B- 2,000 2,095,000 Stone Container Corp., Sr Note 9.250 02-01-08 CCC+ 200 208,250 Sr Note 8.375 07-01-12 CCC+ 300 294,000 Personal Products 0.05% ContinentalAFA Dispensing Co., Conv Note (B)(G) 10.000 03-30-09 B- 170 164,377 Note (B)(G) 10.000 03-15-08 B- 196 191,261 Global Health Sciences, Inc., Gtd Sr Note (B)(G)(H) Zero 05-01-08 D 3,175 79,375 Photographic Products 0.07% PCA, LLC/PCA Finance Corp., Gtd Sr Note (H) 11.875 08-01-09 C 3,000 600,000 Real Estate Investment Trusts 0.05% OMEGA Healthcare Investors, Inc., Sr Note 7.000 04-01-14 BB 400 405,500 Regional Banks 0.53% Colonial Bank NA, Sub Note 6.375 12-01-15 BBB- 175 178,794 CSBI Capital Trust I, Gtd Sub Cap Inc Ser A (B)(G) 11.750 06-06-27 B- 3,890 4,411,260 Restaurants 1.95% Planet Hollywood International, Inc., Note (B)(G) 16.000 08-09-11 Caa1 16,329 16,927,263 Specialized Finance 0.02% CCM Merger, Inc., Note (S) 8.000 08-01-13 B- 135 134,325 Jet Equipment Trust, Sr Sub Note Ser 1995-C (B)(G)(H)(S) 10.690 11-01-13 D 3,000 300 Page 6 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Norse CBO, Ltd., Note Ser 1A (Class D) (Cayman Islands) (G) Zero 08-13-10 B- 750 7,500 Steel 1.60% LTV Corp. (The), Gtd Sr Sub Note (B)(G)(H) Zero 11-15-09 D 9,700 14,550 Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B- 10,800 10,692,000 Sheffield Steel Corp., Sr Sec Note 11.375 08-15-11 B3 3,000 3,195,000 Textiles 0.52% Coyne International Enterprises Corp., Sr Sub Note (B)(G) 11.250 06-01-08 CCC 5,925 4,491,150 Tobacco 0.03% North Atlantic Holdings, Inc., Sr Disc Note, Step Coupon (12.25%, 03-01-08) (O) Zero 03-01-14 CC 1,300 273,000 Trucking 0.31% Interpool, Inc., Sr Note Ser AI 6.000 09-01-14 B+ 3,000 2,715,000 Water Utilities 0.78% Compania de Saneamento Basico do Estado de Sao Paulo, Note (Brazil) (S) 12.000 06-20-08 BB- 6,000 6,742,500 Wireless Telecommunication Services 7.37% Dobson Cellular Systems, Inc., Gtd Sr Sec Note (P) 9.430 11-01-11 B- 4,000 4,160,000 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 25,990 26,184,925 Grupo Iusacell SA de CV, Sr Note (Mexico) (H) Zero 12-01-06 C 6,150 2,952,000 Mobile Telesystems Finance SA, Gtd Sr Note (Luxembourg) (S) 9.750 01-30-08 BB- 3,750 3,965,625 Gtd Sr Note (Luxembourg) (S) 8.375 10-14-10 BB- 5,500 5,754,375 Rural Cellular Corp., Sr Sub Note 9.750 01-15-10 CCC 20,610 20,919,150 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.12% (Cost $1,030,000) Regional Banks 0.12% Riggs Capital Trust II, 8.875%, Ser C, 03-15-27 BBB 1,000 1,075,656 Page 7 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Issuer Shares Value Common stocks 16.56% (Cost $138,387,030) Airlines 1.72% Air France-KLM, American Depositary Receipt (ADR) (France) (L) 118,387 2,752,498 AMR Corp. (I)(L) 200,000 5,020,000 ATA Holdings Corp. (I)(B) 350,779 3,507,790 Pinnacle Airlines Corp. (I) 439,100 3,315,205 UAL Corp. (I) 8,759 310,682 Aluminum 0.02% Golden Northwest Aluminum, Inc. (Class A) (B)(I) 43 289 Golden Northwest Aluminum, Inc. (Class B) (B)(I) 19,271 129,501 Broadcasting & Cable TV 5.44% Canadian Satellite Radio Holdings, Inc. (Class A) (Canada) (I) 20,000 197,724 Charter Communications, Inc. (Class A) (I)(L) 1,700,000 1,955,000 Comcast Corp. (Special Class A) (I)(L) 510,000 13,642,500 DIRECTV Group, Inc. (The) (I)(L) 415,000 6,540,400 WorldSpace, Inc. (Class A) (I)(L) 30,000 347,700 XM Satellite Radio Holdings, Inc. (Class A) (I) 1,112,200 24,568,498 Casinos & Gaming 2.50% Isle of Capris Casinos, Inc. (I)(U) 704,020 21,338,846 Shreveport Gaming Holdings I (B)(I) 40,181 321,448 Commodity Chemicals 0.11% Applied Extrusion Technologies, Inc. (Class A) (B)(I)(L) 51,082 968,468 Diversified Commercial Services 0.00% SpinCycle, Inc. (B)(I) 101,542 40,617 Diversified Metals & Mining 0.34% Great Lakes Carbon Income Fund (Canada) 300,000 2,820,862 Haynes International, Inc. (I) 3,946 115,421 Electric Utilities 0.17% Mirant Corp. (I) 59,521 1,464,217 Environmental Services 0.36% Kaiser Group Holdings, Inc. (I) 81,949 3,155,036 Food Distributors 0.00% RAB Holdings, Inc. (B)(I) 188 188 Health Care Services 0.88% Magellan Health Services, Inc. (I)(U) 200,000 7,638,000 Page 8 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Hotels, Resorts & Cruise Lines 0.04% Sunterra Corp. (I) 20,188 302,820 Industrial Machinery 0.00% 0 Glasstech, Inc. (Class B) (B)(I) 4,430 0 Glasstech, Inc. (Class C) (B)(I) 10 0 Integrated Telecommunication Services 1.06% Chunghwa Telecom Co., Ltd., ADR (Taiwan) 486,000 9,185,400 Marine 0.07% Eagle Bulk Shipping, Inc. (L) 50,000 649,500 Paper Products 0.22% APP China Group Ltd. (Bermuda) (B)(I) 37,717 1,885,850 Personal Products 0.09% ContinentalAFA Dispensing Co. (B)(I) 168,966 794,140 Publishing 0.79% MediaNews Group, Inc. (I) 29,750 6,842,500 Specialty Chemicals 0.13% American Pacific Corp. (I) 200,500 1,148,865 Steel 0.15% Sheffield Steel Corp. (I) 242,897 1,335,933 Wireless Telecommunication Services 2.47% Dobson Communications Corp. (Class A) (I) 714,912 5,175,963 Sprint Nextel Corp. 633,751 15,229,037 USA Mobility, Inc. 35,081 1,011,034 Par value Issuer, description Value Lessor equipment trust certificates 0.58% (Cost $3,518,263) Airlines 0.58% US Airways, Inc., Lessor Equip Trust Ctf (N436US) (N437US) (N528US) (N651US) (N652US) (B)(H) 606 116,423 Lessor Equip Trust Ctf (N591US) (B)(H) 400 117,280 Lessor Equip Trust Ctf (N610AU) (N611AU) (N612AU) (N613AU) (N614AU) (N617AU) (N619AU) (N620AU) (N621AU) (B)(H) 10,953 4,764,662 Page 9 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 6.31% (Cost $66,033,277) Broadcasting & Cable TV 0.37% Granite Broadcasting Corp., 12.75%, Payment-In-Kind (I) C 11,710 1,463,750 Pegasus Communications Corp., 6.50%, Ser C, Conv (G)(H) D 345,350 1,726,750 Pegasus Satellite Communications, Inc., 12.75%, Ser B (G)(H) D 4,831 48,310 Environmental Services 1.19% Allied Waste Industries, Inc., 6.25%, Ser C, Conv B 192,500 10,323,775 Food Distributors 0.00% RAB Holdings, Inc., 11.00%, Ser C (B)(G)(I) D 79 11,850 Forest Products 1.06% TimberWest Forest Corp., Unit (Common Stock, Preferred Shares & Sub Note) (Canada) (G) B- 751,400 9,178,312 Industrial Machinery 0.19% Glasstech, Inc., 12.75%, Ser B (B)(G) B 4,475 1,439,249 Glasstech, Inc., Ser A (B)(G)(I) B 171 170,970 Glasstech, Inc., Ser C (B)(G)(I) B- 11 0 Marine 0.00% 0 Pacific & Atlantic Holdings, Inc. (B)(G) CCC 99,231 0 Wireless Telecommunication Services 3.50% Dobson Communications Corp., 6.00%, Ser F, Conv (G)(S) B- 8,860 1,516,099 Rural Cellular Corp., 12.25%, Payment-In-Kind D 26,642 28,240,520 Rural Cellular Corp., 11.375%, Ser B (I) Ca 533 636,935 Issuer Shares Value Royalty trusts 1.58% (Cost $9,605,156) Diversified Metals & Mining 1.58% GLC Carbon USA, Inc./GLC Securityholder, LLC (Common Stock & Promissory Note) (Canada) 1,456,241 13,717,790 Page 10 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 0.44% (Cost $3,157,273) Industrial Development 0.20% New York City Industrial Development Agency, Spec Facil Rev British Airways Plc Proj 5.250 12-01-32 BB- 2,000 1,742,620 Other Revenue 0.24% Dallas-Fort Worth Texas International Airport Facility Improvement Corp., Rev Ref Airport Facil Imp 9.125 05-01-29 CCC 2,000 2,097,460 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 2.03% (Cost $17,426,250) Airlines 2.03% Delta Air Lines, Inc., Tranche C (Fac LN231265), 03-16-08 (G) B- 15,000 15,581,250 United Air Lines, Inc., Tranche B (Fac LN236957), 02-01-12 (M) B+ 2,000 2,032,500 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value U.S. government and agencies securities 0.05% (Cost $400,000) Government U.S. Agency 0.05% Federal Home Loan Bank, Bond 4.625 10-24-07 AAA 400 397,342 Issuer Shares Value Warrants 0.06% (Cost $3,608,017) Airlines 0.03% Air France-KLM (France) (I) 107,625 227,089 Broadcasting & Cable TV 0.03% XM Satellite Radio, Inc. (I) 9,350 243,100 Casinos & Gaming 0.00% 0 Silver Slipper Casino (B)(I) 1,929 0 Page 11 John Hancock High Yield Fund Securities owned by the Fund on February 28, 2006 (unaudited) Diversified Metals & Mining 0.00% 0 Doe Run Resources Corp. (B)(I) 28 0 Food Retail 0.00% Pathmark Stores, Inc. (I) 62,796 19,467 Hotels, Resorts & Cruise Lines 0.00% Sunterra Corp. (B)(I) 30,283 29,162 Restaurants 0.00% 0 Planet Hollywood International, Inc. (B)(I) 2,816 0 Textiles 0.00% HF Holdings, Inc. (B)(I) 28,092 281 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 3.53% (Cost $30,666,860) Joint Repurchase Agreement 0.45% Investment in a joint repurchase agreement transaction with Bank of America - Dated 2-28-06 due 3-01-06 (secured by U.S. Treasury Inflation Indexed Bonds 1.125% due 1-15-15 and 2.375% due 1-15-25, U.S. Treasury Inflation Indexed Note 3.875% due 4-15-29 and U.S. STRIPS due 11-15-21) 4.520 3,907 3,907,000 Shares Cash Equivalents 3.08% AIM Cash Investment Trust (T) 26,759,860 26,759,860 Total investments 100.00% Page 12 John Hancock High Yield Fund Footnotes to Schedule of Investments February 28, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of February 28, 2006. (M) A portion of this security having an aggregate value of $254,063, or 0.03% of the Fund's total investments, has been purchased as a forward commitmentthat is, the Fund has agreed on trade date to take delivery of and to make payment for this security on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on this until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitments. Accordingly, the market value of $294,000 of Stone Container Corp., 8.375%, 07-01-12 has been segregated to cover the forward commitment. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on February 28, 2006. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $121,708,166 or 14.02% of the Fund's total investments as of February 28, 2006. (T) Represents investment of securities lending collateral. (U) All or a portion of this security is pledged as collateral for written call options. See the additional information on the outstanding written options in the table preceeding these footnotes. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated, unless indicated otherwise. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on February 28, 2006, including short-term investments, was Gross unrealized appreciation and depreciation of investments aggregated $116,149,735 and $194,823,676, respectively, resulting in net unrealized depreciation of $78,673,941. Footnotes to Schedule of Investments - Page 1 John Hancock High Yield Fund Summary of written options outstanding on February 28, 2006 (unaudited) Number of Exercise Expiration Name of issuer contracts price date Value CALLS Isle of Capris Casinos, Inc. $30 07-24-06 $1,120,000 Magellan Health Services, Inc. 35 09-18-06 $1,120,000 $2,240,000 Summary of written options John Hancock High Yield Fund Forward foreign currency exchange contracts February 28, 2006 (unaudited) Principal amount Appreciation Currency covered by contract Expiration month (depreciation) SELLS Canadian Dollar $320,000 March 2006 ($5,101) Canadian Dollar $31,139,000 April 2006 ($758,298) Swiss Franc $1,000,000 April 2006 $22,478 ($740,920) Forward foreign currency exchange contracts ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bond Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial
